DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An after-final amendment was received from the applicant on February 5, 2021.
Claims 2, 5, 10, 16, 18 and 20 have been cancelled.
Claims 1, 3, 4, 6-9, 11-15, 17, 19 and 21-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The water noodle and system as claimed are not shown or suggested in the prior art because of the use of a water noodle that includes a plurality of protrusions that extend radially from said water noodle and have side walls that taper continuously and outwardly so as to converge at a point to define non-interlocking ridges, or first and second ends that are disposed at acute angles to a longitudinal axis to define first and second beveled planar surfaces, or at least two caps each including a body and a connector that is configured to mate with a buckle portion of a strap.
The prior art as disclosed by Olshan (US 9,469,388) shows the use of a flotation device with three elongated bodies each having a central bore, first and second ends, end caps fitted to said ends, and a cord for connecting said bodies together to form a triangular shape.  Bartow et al. (US 8,920,206) discloses a plurality of interlocking swim noodles each having a plurality of interlocking radial protrusions.  Gratch (US 2014/0290022 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



February 8, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617